Citation Nr: 0917608	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-15 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
degenerative joint disease of the right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Indianapolis, Indiana.  The issue before the Board 
today was remanded in August 2008 and September 2006 for 
further evidentiary and procedural development.  As discussed 
below, the Board finds that there was substantial compliance 
with its remands; thus, it may proceed with a decision at 
this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in March 2007; a 
transcript of that hearing is associated with the claims 
folder.


FINDING OF FACT

Throughout this appeal, degenerative joint disease of the 
right knee is manifested by subjective complaints of pain and 
instability with objective evidence of extension limited to 
no more than 20 degrees and flexion limited to no more than 
60 degrees; ankylosis is not shown throughout this appeal, 
and there is no objective medical evidence of lateral 
instability or recurrent subluxation.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for degenerative joint disease of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5256 to 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  A November 2007 letter expressly told 
him to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a November 2007 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the Veteran what information 
and evidence was needed to substantiate the claim decided 
herein.  It also requested that he provide enough information 
for the RO to request records from any sources of information 
and evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  Finally, the November 2007 
letter provided notice to the Veteran as to the information 
and evidence necessary to establish a disability rating and 
an effective date should service connection be awarded.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

Although the November 2007 letter was sent to the Veteran 
after the initial adjudication of his claim, the Board finds 
that any timing defect was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided to the Veteran in November 2007 fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and, after the notice was provided, the 
case was readjudicated and January 2008 and December 2008 
supplemental statements of the case were provided to the 
Veteran.  See Pelegrini, 18 Vet. App. at 120; Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that, for an increased compensation claim, section 
5103(a) requires first element notice that is more tailored 
to the claim at issue.  With respect to the Veteran's initial 
rating claim presently on appeal, the Board observes that the 
Court, in Vazquez-Flores, distinguished claims for increased 
compensation of an already service-connected disability from 
those regarding the initial-disability-rating element of a 
service connection claim.  In addition, the Court has 
previously held that, when the rating decision that is the 
basis of the appeal was for service connection for a 
disability, once a decision awarding service connection, a 
disability rating, and an effective date has been made, § 
5103(a) notice has served its purpose, and its application is 
no longer required because the claim has already been 
substantiated.  See Dingess, 19 Vet. App. at 490-91, aff'd by 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  As such, in the 
instant case, a discussion of whether sufficient Vazquez-
Flores notice has been provided for the Veteran's right knee 
claim is not necessary.

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c) (2008).  In this regard, the 
Veteran's service treatment records are associated with the 
claims folder, as well as all relevant VA and non-VA 
treatment records.  The Veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.  

The Veteran was provided multiple VA examinations during this 
appeal for the specific purpose of rating his right knee 
disability.  Although he suggests in his March 2007 testimony 
that such examinations may not be adequate for rating 
purposes, the Board has reviewed the examination reports 
available and can find no indication that these examinations 
are inadequate.  In this regard, they reflect a history of 
the Veteran's right knee disability, including an oral 
history by the Veteran and a review of the evidence in the 
claims file, and an examination of the Veteran's right knee, 
including range of motion testing with a discussion of the 
factors found in 38 C.F.R. § 4.40 and 4.45.  Thus, a remand 
for another examination is not necessary.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

The Veteran was awarded service connection for degenerative 
joint disease of the right knee by RO rating decision dated 
in May 2005 and assigned a 20 percent rating effective 
November 8, 2004, the date his claim for benefits was 
received.  New evidence was received from the Veteran shortly 
thereafter, and in a September 2005 rating decision, the RO 
increased the Veteran's initial rating from 20 percent to 30 
percent.  The Veteran appealed the initial rating assigned.  

The Veteran's degenerative joint disease of the right knee is 
rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2008), which is applicable to limitation of extension of the 
leg.  While the Veteran's right knee disability is manifested 
by such symptomatology, the Board notes that degenerative 
joint disease (or arthritis) is the service-connected 
disability.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2008).  Therefore, the Board 
finds that the Veteran's disability is more appropriately 
rated as 38 C.F.R. § 4.71a, Diagnostic Code 5003-5261.  See 
38 C.F.R. § 4.21 (2008).  This hyphenated diagnostic code 
reflects that degenerative arthritis under Diagnostic Code 
5003 is the service-connected disorder and that limitation of 
extension of the leg is the residual disorder. 

Under Diagnostic Code 5003, arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint involved.  However, if the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent rating will be 
applied if there is degenerative arthritis established by X-
ray findings and objective evidence of limitation of motion, 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2008).  Limitation of motion of the knee is contemplated in 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2008).  
Diagnostic Code 5261 applies to extension of the leg, and 
provides for a 30 percent rating when extension is limited to 
20 degrees, a 40 percent rating when extension is limited to 
30 degrees, and a 50 percent rating when extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Section 4.40 and 4.45 of Title 38 of the Code of Federal 
Regulations require the Board to consider a veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate rating for a disability using the limitation 
of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  The Court interpreted these regulations 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all 
complaints of pain, fatigability, etc., shall be considered 
when put forth by a veteran.  In accordance therewith, the 
Veteran's reports of pain, fatigability, and weakness have 
been considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.

As noted above, the Veteran is currently in receipt of a 30 
percent disability rating under Diagnostic Code 5010-5261 
based on competent evidence of limitation of extension of the 
leg.  In order to warrant a higher rating under this 
diagnostic code, the competent evidence must demonstrate 
limitation of extension which more nearly approximates 30 
degrees.  The record throughout this appeal, however, does 
not support such a finding.  Rather, the medical evidence 
reflects that the Veteran's right knee extension has been 
limited to no more than 20 degrees during this appeal.  See 
Dr. Changaris Treatment Report dated November 3, 2005 (right 
knee extension limited by pain to 20 degrees).  See 
generally, e.g., VA Examination Report dated in March 2005 
(extension limited to 15 degrees); Dr. Conner Treatment 
Report dated March 28, 2005 (extension limited to 3 degrees); 
VA Examination Report dated in October 2006 (extension 
limited to 10 degrees).  The Board notes that the findings 
reported reflect additional limitation due to pain and 
repetition; thus, they represent the "worst case" findings 
throughout this entire appeal.  

In short, the evidence demonstrates that the Veteran's right 
knee extension is productive of no more than a 30 percent 
rating during this appeal.  The Board notes that it 
considered whether staged ratings are appropriate in the 
present case.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, there is no competent evidence that the Veteran's 
right knee extension has increased in severity during this 
appeal such that a higher rating is necessary, even if for 
only part of the appeal period.  

Although the Board has determined that the Veteran is not 
entitled to a higher rating under Diagnostic Code 5261, its 
inquiry as to the whether the Veteran is entitled to a higher 
rating for his right knee disability is not yet complete.  In 
this regard, separate ratings under Diagnostic Code 5260 and 
Diagnostic Code 5261 may be assigned for disability of the 
same joint.  VAOPGCPREC 9-04 (Sept. 17, 2004), published at 
69 Fed. Reg. 59,990 (2004).  Specifically, where a veteran 
has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  Id.  

Limitation of flexion of the knee is contemplated in 
Diagnostic Codes 5260, and provides for a noncompensable 
(zero percent) rating when flexion is limited to 60 degrees, 
a 10 percent rating when flexion is limited to 45 degrees, a 
20 percent rating when flexion is limited to 30 degrees, and 
a 30 percent rating when flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Range of motion 
findings dated throughout this appeal reveal that the Veteran 
demonstrated flexion limited to no more than 60 degrees.  See 
Dr. Changaris Treatment Report dated November 3, 2005 (right 
knee flexion limited by pain to 60 degrees).  See generally, 
e.g., VA Examination Report dated in March 2005 (flexion 
limited to 80 degrees); Dr. Conner Treatment Report dated 
March 28, 2005 (flexion limited to 102 degrees); VA 
Examination Report dated in October 2006 (flexion limited to 
70 degrees).  Thus, it appears that the Veteran does not 
demonstrate compensable limitation of flexion of the right 
knee.  As such, a separate rating for limitation of flexion 
is not warranted.  VAOPGCPREC 9-04 (Sept. 17, 2004).  

Additionally, VA's General Counsel has held that a separate 
rating may be assigned for instability of the knee under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 if (1) a veteran also 
has limitation of knee motion which at least meets the 
criteria for a noncompensable disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 and/or 5261, or (2) 
if the veteran is in receipt of a 10 percent rating on the 
basis of X-ray evidence of arthritis and evidence of painful 
motion.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 
Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (Aug. 14, 1998), 
published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. § 3.59.  
Diagnostic Code 5257 provides for a 10 percent rating, 20 
percent rating, and 30 percent rating where there is slight, 
moderate, or severe recurrent subluxation or lateral 
instability, respectively.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2008).

The Veteran testified in March 2007 that his right knee 
unexpectedly "gives out" quite often.  See Hearing 
Transcript, p. 10.  Treatment records from throughout this 
appeal also reflect complaints of 'giving way.'  Despite the 
Veteran's subjective complaints of instability, the objective 
medical evidence fails to show recurrent subluxation or 
lateral instability.  In this regard, all findings related to 
the stability of the Veteran's right knee have been negative 
for any clinical evidence of subluxation or instability.  See 
VA Emergency Room Note dated September 13, 2004 (joint 
stable); Dr. Conner Treatment Report dated March 28, 2005 
(stable to varus and valgus, Lachman's, and posterior drawer 
testing); VA Examination Report dated in March 2005 (no 
medial or lateral ligamentous laxity); VA Examination Report 
dated in October 2006 (no instability); VA Orthopedic Clinic 
Note dated March 14, 2007 (stable).  

The Board places significantly more weight on the objective 
clinical findings reported on physical examination reports 
than the Veteran's own subjective statements in support of 
his claim.  See Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991) (determining the credibility of evidence is a function 
for the Board).  Since the clinical evidence shows no 
instability of the right knee, the Board concludes that a 
preponderance of the evidence is against assignment of a 
separate rating under Diagnostic Code 5257 due to recurrent 
subluxation or lateral instability for the entirety of this 
appeal.  

Finally, the Board has considered the applicability of 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the Veteran, as 
well as the entire history of the Veteran's disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  However, no higher or separate rating is 
warranted under any of other diagnostic codes.  In this 
regard, the Board observes that neither Diagnostic Code 5258 
nor 5259 apply to the Veteran's current disability because 
there is no evidence of semilunar dislocated cartilage or 
removed cartilage.  The evidence of record also fails to 
demonstrate ankylosis; thus he is not entitled to a separate 
or higher rating under Diagnostic Code 5256.  Since his 
initial shrapnel injury and treatment during service, the 
Veteran has not had any surgery for his right knee 
disability.  He is already service-connected for the scars on 
his right knee incurred during service, but there is no 
indication of record that he has appealed the rating assigned 
to such scars.  Therefore, the Board need not consider 
whether the current ratings are appropriate.  38 U.S.C.A. 
§§ 7104, 7105(West 2002).

The Board acknowledges the Veteran's lay assertions that his 
right knee degenerative joint disease is worse than the 
assigned 30 percent rating.  However, in determining the 
actual degree of disability, an objective examination is more 
probative of the degree of a veteran's impairment.  
Furthermore, the opinions and observations of the Veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.71a with respect to determining the 
severity of his service-connected right knee disability.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1) and (2) (2008).  Therefore, as a preponderance of 
the evidence is against the assignment of an initial rating 
in excess of 30 percent for degenerative joint disease of the 
right knee, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The above determination is based upon application of the 
pertinent provisions of VA's Rating Schedule.  The purpose of 
the Rating Schedule is to compensate a veteran for the 
average impairment in earning capacity resulting from his 
service-connected disability.  38 C.F.R. § 4.1 (2008).  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illness proportionate to the severity 
of the disability.  Id.  However, in some cases a disability 
may present exceptional or unusual circumstances with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b) (2008).  In these cases, a referral for 
consideration of an extra-schedular rating is warranted.  Id.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the rating schedule.  Id.  If 
there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Thun, 22 
Vet. App. at 115-116.  When those two elements are met, the 
appeal must be referred for consideration of the assignment 
of an extra-schedular rating.  Otherwise, the schedular 
evaluation is adequate, and referral is not required.  38 
C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

Initially, the Board observes that there is nothing in the 
objective medical evidence suggesting that the Veteran is 
unable to perform the duties required by his current job as a 
salesman.  However, the Veteran has asserted that his right 
knee disability has interfered with his employment; 
specifically, his right knee is significantly affected by the 
travel (in airports and automobiles) required by his job.  He 
testified in March 2007 that he sometimes will spend a day or 
two at home following his return from a sales trip.  See 
Hearing Transcript at 13.  Additionally, he states that his 
employer has made numerous remarks regarding time the Veteran 
has taken off because of his right knee disability.  See 
Veteran's Statement received April 26, 2005.  

As discussed above, the Veteran's right knee disability is 
characterized by painful and decreased range of extension; 
there is also competent evidence of decreased, but 
noncompensable, flexion.  Additionally, the Veteran has 
subjective complaints of instability.  The criteria in the 
Rating Schedule pertaining to the Veteran's disability 
focuses on limitation of motion with consideration of 
functional loss due to pain, fatigue, lack of endurance, and 
incoordination; consideration has also been given to 
schedular criteria which address the Veteran's subjective 
complaints of instability.  

The Board acknowledges that the Veteran's service-connected 
right knee disability has created difficulties with his 
employment.  However, the symptomatology exhibited by his 
disability is clearly contemplated by the Rating Schedule.  
Moreover, his 30 percent rating is reflective of the severity 
of this disability.  See, e.g., Dr. Conner Treatment Report 
dated March 28, 2005 (the Veteran has moderately severe 
degenerative joint disease of the right knee).  Finally, the 
Board is of the opinion that the Veteran's right knee 
disability does not exhibit other factors such as marked 
interference with employment.  In this regard, the Veteran 
reported missing five to six days in the past year at the 
March 2005 VA examination; the Board does not find such 
'interference' to be 'marked.'  In sum, the schedular 
criteria adequately compensates for the Veteran's loss in 
earning capacity as a result of his degenerative joint 
disease of the right knee.  Referral for extra-schedular 
consideration is therefore not warranted.  38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.  	

ORDER

Entitlement to an initial rating in excess of 30 percent for 
degenerative joint disease of the right knee is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


